Case 2:18-cv-05752-BRM-JAD Document 68 Filed 02/21/20 Page 1 of 1 PageID: 474
                                                                             CHARLES H. CHEVALIER
                                                                             Director

                                                                             Gibbons P.C.
                                                                             One Gateway Center
                                                                             Newark, New Jersey 07102-5310
                                                                             Direct: (973) 596-4611 Fax: (973) 639-6369
                                                                             cchevalier@gibbonslaw.com




                                                         February 21, 2020


VIA ECF

Honorable Joseph A. Dickson, U.S.M.J.
U.S. District Court for the District of New Jersey
Martin Luther King Jr. Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

      Re: Adapt Pharma Operations Limited et al v. Teva Pharmaceuticals USA, Inc. et al,
          Civil Action No. 2:18-cv-5752-BRM-JAD


Dear Judge Dickson:

        We, along with Williams & Connolly LLP, represent Plaintiffs Adapt Pharma Operations
Limited, Adapt Pharma Inc., and Adapt Pharma Limited, and along with Green Griffith & Borg-
Breen LLP, represent Plaintiff Opiant Pharmaceuticals, Inc. in the above-referenced matter. With,
Walsh Pizzi O’Relly Falanga LLP and Sterne, Kessler, Goldstein & Fox PLLP, counsel for
Defendants Teva Pharmaceuticals USA, Inc. and Teva Pharmaceuticals Industries Ltd., we jointly
submit, pursuant to the parties’ proposed schedule submitted to the Court on January 2, 2020 (ECF
No. 65), the attached proposed Stipulated Discovery Confidentiality Order. If Your Honor finds
this document acceptable, the parties respectfully request that Your Honor “So-Order” the
Stipulated Discovery Confidentiality Order and direct its entry on the docket.

        Should the Court wish to discuss this matter further, the parties will make themselves
available at the Court’s convenience. The parties thank the Court for its time and assistance in this
matter.


                                                  Respectfully,

                                                  s/ Charles H. Chevalier
                                                  Charles H. Chevalier


cc:        Counsel of Record (via ECF & email)




Newark New York Trenton Philadelphia Wilmington                                  gibbonslaw.com
